UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant xFiled by a Party other than the Registrant ¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, for Use of the Commission Only(as permitted by Rule 14a–6(e)(2)) x Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a–12 NOVA LIFESTYLE, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. ¨ Fee computed on table below per Exchange Act Rules 14a–6(i)(1) and 0–11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0–11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ¨ Fee paid previously with preliminary materials. ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0–11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: NOVA LIFESTYLE, INC. 6565 E. Washington Blvd. Commerce, CA 90040 April 5, 2016 Dear Stockholder: You are cordially invited to attend the 2016 Annual Meeting of Stockholders of Nova LifeStyle, Inc., a Nevada corporation, to be held at the corporate headquarters of Nova LifeStyle, Inc., located at 6565 E. Washington Blvd, Commerce, California 90040 on May 19, 2016, at 10:00 a.m. local time. The Notice of Annual Meeting of Stockholders and Proxy Statement describe the formal business to be transacted at the annual meeting.Our directors and officers will be present to respond to appropriate questions from stockholders. Whether or not you plan to attend the meeting, please vote as soon as possible. You can vote by returning the proxy card, via the Internet or by telephone. This will ensure that your shares will be represented and voted at the meeting, even if you do not attend. If you attend the meeting, you may revoke your proxy and personally cast your vote. Attendance at the meeting does not of itself revoke your proxy. Sincerely, /s/Thanh H. Lam Thanh H. Lam President and Chairperson of the Board of Directors NOVA LIFESTYLE, INC. 6565 E. Washington Blvd. Commerce, CA 90040 NOTICE OF ANNUAL MEETING OF STOCKHOLDERS To Be Held May 19, 2016 NOTICE HEREBY IS GIVEN that the 2016 Annual Meeting of Stockholders of Nova LifeStyle, Inc., aNevada corporation, will be held at the corporate headquarters of Nova LifeStyle, Inc., located at 6565 E. Washington Blvd, Commerce, California 90040 on May 19, 2016, at 10:00 a.m. local time, to consider and act upon the following: 1. To elect seven directors, each to serve until the 2017 Annual Meeting of Stockholders; 2. To ratify the appointment of Crowe Horwath (HK) CPA Limitedas our independent registered public accounting firm for the fiscal year ending December31, 2016; 3. To conduct an advisory vote on the compensation of our named executive officers; and 4. To transact such other business as properly may come before the annual meeting or any adjournments thereof.The Board of Directors is not aware of any other business to be presented to a vote of the stockholders at the annual meeting. Stockholders of record at the close of business on March 21, 2015 are entitled to receive notice of and to vote at the 2016 Annual Meeting and any adjournments thereof. By Order of the Board of Directors /s/Thanh H. Lam Thanh H. Lam President and Chairperson of the Board of Directors Commerce, California April 5, 2016 Important Notice Regarding the Availability of Proxy Materials for the Annual Meeting of Stockholders to be held on May 19, 2016: WHETHER OR NOT YOU PLAN TO ATTEND OUR 2, YOUR VOTE IS IMPORTANT. PLEASE FOLLOW THE INSTRUCTIONS IN THE PROXY MATERIALS TO VOTE YOUR PROXY VIA THE INTERNET OR BY TELEPHONE OR REQUEST AND PROMPTLY COMPLETE, EXECUTE AND RETURN THE PROXY CARD BY FOLLOWING THE INSTRUCTIONS ON THE PROXY CARD. IFYOU ATTEND OUR 2, YOU MAY REVOKE YOUR PROXY AND VOTE IN PERSON IF YOU SO DESIRE. NOVA LIFESTYLE, INC. 6565 E. Washington Blvd. Commerce, CA 90040 PROXY STATEMENT FOR THE ANNUAL MEETING OF STOCKHOLDERS To Be Held May 19, 2016 We are furnishing this Proxy Statement to the stockholders of Nova LifeStyle, Inc., a Nevada corporation in connection with the solicitation, by the Board of Directors of Nova LifeStyle, Inc. (the “Board”), of proxies to be voted at our 2016 Annual Meeting of Stockholders to be held at the corporate headquarters of Nova LifeStyle, Inc. located at 6565 E. Washington Blvd, Commerce, California 90040 on May 19, 2016, at10:00 a.m. local time, and at any adjournments or postponements of the meeting. When used in this Proxy Statement, the terms “Nova LifeStyle,” “Nova,” the “Company,” “we,” “our” and similar terms refer to Nova LifeStyle, Inc., a Nevada corporation, and its wholly-owned subsidiaries. You will be eligible to vote your shares electronically via the Internet, by telephone or by mail by following the instructions in these Proxy Materials. This Proxy Statement, our Annual Report on Form 10-K, for fiscal year ended December 31, 2015, and other proxy materials, including the Proxy Card and the Notice of Annual Meeting, are available free of charge online at www.proxyvote.com.Directions to our 2016 Annual Meeting of Stockholders are available by calling (323) 888-9999 or by written request to Thanh H. Lam, our President, at 6565 E. Washington Blvd., Commerce, CA 90040. ABOUT THE 2 General: Date, Time and Place We are providing this Proxy Statement to you in connection with the solicitation, on behalf of our Board, of proxies to be voted at our 2016 Annual Meeting of Stockholders (the “2016 Annual Meeting”) or any postponement or adjournment of that meeting.The 2016 Annual Meetingwill be held on May 19, 2016, at 10:00 a.m. local time at the Company’s corporate headquarters located at 6565 E. Washington Blvd, Commerce, California 90040. Matters to be Considered and Voted Upon At the 2016 Annual Meeting, stockholders will be asked to consider and vote (i)to elect the nominees named herein as directors; (ii)to ratify the selection of our independent registered public accounting firm; and (iii) to conduct an advisory vote on the compensation of our named executive officers.The Board does not know of any matters to be brought before the meeting other than as set forth in the notice of meeting.If any other matters properly come before the meeting, the persons named in the form of proxy or their substitutes will vote in accordance with their best judgment on such matters. Record Date; Stock Outstanding and Entitled to Vote Our Board established March 21, 2016 as the record date. Only holders of shares of the Company’s common stock, par value $0.001 per share, as of the record date, are entitled to notice of, and to vote at, the 2016 Annual Meeting. Each share of common stock entitles the holder thereof to one vote per share on each matter presented to our stockholders for approval at the 2016 Annual Meeting. At the close of business on the record date, we had 24,095,972shares of our common stock outstanding. 1 Quorum; Required Vote A quorum of stockholders is required for the transaction of business at the 2016 Annual Meeting. The presence of at least a majority of all of our shares of common stock issued and outstanding and entitled to vote at the meeting, present in person or represented by proxy, will constitute a quorum at the meeting. Votes cast by proxy or in person at the 2016 Annual Meeting will be tabulated by an election inspector appointed for the meeting and will be taken into account in determining whether or not a quorum is present. Abstentions and broker non-votes, which occur when a broker has not received customer instructions and indicates that it does not have the discretionary authority to vote on a particular matter on the proxy card, will be included in determining the presence of a quorum at the 2016 Annual Meeting. Assuming that a quorum is present, our stockholders may take action at the annual meeting with the votes described below. Election of Directors.UnderNevada law and the Amended and Restated Bylaws of the Company (“Bylaws”), the affirmative vote of a plurality of the votes cast by the holders of our shares of common stock is required to elect each director.Consequently, only shares that are voted in favor of a particular nominee will be counted toward such nominee’s achievement of a plurality. Stockholders do not have any rights to cumulate their votes in the election of directors. Abstentions and broker non-votes will not be counted toward a nominee's total. Ratification of the selection of Crowe Horwath (HK) CPA Limited as our independent registered public accounting firm.The affirmative vote of the holders of a majority of the shares actually voted on the proposal at the Annual Meeting, provided a quorum is present, is required to ratify the selection of Crowe Horwath (HK) CPA Limited as our independent registered public accounting firm.Abstentions and broker non-votes will not be counted as votes in favor of or against the proposal. Non-binding advisory vote regarding the compensation of our named executive officers.The affirmative vote of the holders of a majority of the outstanding shares of our common stock entitled to vote at the annual meeting is required to approve the compensation of our named executive officers. Abstentions and broker non-votes will not be counted as votes approving the compensation of our named executive officers. Abstentions and Broker Non-Votes Under applicable regulations, if a broker holds shares on your behalf, and you do not instruct your broker how to vote those shares on a matter considered “routine,” the broker may generally vote your shares for you.A “broker non-vote” occurs when a broker has not received voting instructions from you on a “non-routine” matter, in which case the broker does not have authority to vote your shares with respect to such matter. Rules that govern how brokers vote your shares have recently changed. Unless you provide voting instructions to a broker holding shares on your behalf, your broker may no longer use discretionary authority to vote your shares on any of the matters to be considered at the 2016 Annual Meeting other than the ratification of our independent registered public accounting firm. Please vote your proxy so your vote can be counted. 2 Voting Procedure; Voting of Proxies; Revocation of Proxies Stockholders of Record If your shares are registered directly in your name with our transfer agent, Interwest Transfer Company, Inc., you are considered the “stockholder of record” with respect to those shares. As the stockholder of record, you may vote in person at the 2016 Annual Meeting or vote by proxy using the accompanying proxy card. Whether or not you plan to attend the annual meeting, we urge you to vote by proxy to ensure your vote is counted. You may still attend the 2016 Annual Meeting and vote in person even if you have already voted by proxy. By Internet – stockholders may vote on the internet by logging on to www.proxyvote.comand following the instructions given. By Telephone – stockholders may vote by calling 1-800-690-6903 (toll-free) with a touch tone telephone and following the recorded instructions. By Mail – stockholders must request a paper copy of the proxy materials to receive a proxy card and follow the instructions given for mailing. A paper copy of the proxy materials may be obtained by logging onto www.proxyvote.com and following the instructions given. To vote using the proxy card, simply print the proxy card, complete, sign and date it and return it promptly to Vote Processing, c/o Broadridge, 51 Mercedes Way, Edgewood, New York 11717. In the alternative, the proxy card can be mailed directly to the Company: Thanh H. Lam, our President, located at 6565 E. Washington Blvd., Commerce, CA 90040. Our Board has selected each of Ya Ming Wong and Thanh H. Lam to serve as proxies. If you vote by telephone or via the Internet, you do not need to return your proxy card. Telephone and Internet voting are available 24 hours a day and will close at 11:59 P.M. Eastern Time on Wednesday, May 18, 2016. In Person - stockholders may vote in person at the 2016 Annual Meeting. To vote in person, come to the 2016 Annual Meeting and we will give you a ballot when you arrive. The Board recommends that you vote using one of the other voting methods, since it is not practical for most stockholders to attend the 2016 Annual Meeting. Shares of our common stock represented by proxies properly voted that are received by us and are not revoked will be voted at the 2016 Annual Meeting in accordance with the instructions contained therein.If instructions are not given, such proxies will be voted FOR election of each nominee for director named herein, FOR ratification of the selection of Crowe Horwath (HK) CPA Limited as our independent registered public accounting firm, and FOR approval of the compensation of our named executive officers described in this Proxy Statement.In addition, we reserve the right to exercise discretionary authority to vote proxies, in the manner determined by us, in our sole discretion, on any matters brought before the 2016 Annual Meeting for which we did not receive adequate notice under the proxy rules promulgated by the Securities and Exchange Commission (“SEC”). Street Name Stockholders If you hold your shares in “street name” through a stockbroker, bank or other nominee rather than directly in your own name, you are considered the “beneficial owner” of such shares. Because a beneficial owner is not a stockholder of record, you may not vote these shares in person at the 2016 Annual Meeting unless you obtain a “legal proxy” from the broker, bank or nominee that holds your shares, giving you the right to vote those shares at the meeting. The Board recommends that you vote using one of the other voting methods, since it is not practical for most stockholders to attend the 2016 Annual Meeting. If you hold your shares in “street name” through a stockbroker, bank or other nominee rather than directly in your own name, you can most conveniently vote by telephone, Internet or mail. Please review the voting instructions on your voting instruction form. 3 Your proxy is revocable at any time before it is voted at the 2016 Annual Meeting in any of the following three ways: 1.You may submit another properly completed proxy bearing a later date. 2.You may send a written notice that you are revoking your proxy to Thanh H. Lam, our President, located at 6565 E. Washington Blvd., Commerce, CA 90040. 3.You may attend the 2016 Annual Meeting and vote in person.However, simply attending the 2016 Annual Meeting will not, by itself, revoke your proxy. Dissenters’ Right of Appraisal UnderNevada General Corporation Law and the Company’s Articles of Incorporation, stockholders are not entitled to any appraisal or similar rights of dissenters with respect to any of the proposals to be acted upon at the 2016 Annual Meeting. Proxy Solicitation We will pay for the entire cost of soliciting proxies. In addition to these proxy materials, our directors and employees may also solicit proxies in person, by telephone or by other means of communication. Directors and employees will not be paid any additional compensation for soliciting proxies. We may also reimburse brokerage firms, banks and other agents for the cost of forwarding proxy materials to beneficial owners. Householding SEC rules permit us to deliver a single copy of our annual report and proxy statement, to one address shared by two or more of our stockholders. This delivery method is referred to as “householding” and can result in significant cost savings. To take advantage of this opportunity, we have delivered only one copy of the annual report and proxy statement, to multiple stockholders who share an address, unless we received contrary instructions from the impacted stockholders prior to the mailing date. If you received a householded mailing this year and you would like to have additional copies of our annual report and proxy statement mailed to you or you would like to opt out of this practice for future mailings, contact Thanh H. Lam, our President, located at 6565 E. Washington Blvd., Commerce, CA 90040. We agree to deliver promptly, upon written or oral request, a separate copy of this Proxy Statement and annual report to any stockholder at the shared address to which a single copy of those documents were delivered. Stockholder List For at least ten days prior to the meeting, a list of stockholders entitled to vote at the 2016 Annual Meeting, arranged in alphabetical order, showing the address of and number of shares registered in the name of each stockholder, will be open for examination by any stockholder, for any purpose related to the 2016 Annual Meeting, during ordinary business hours at our principal executive office. The list will also be available for examination at the 2016 Annual Meeting. Other Business The Board is not aware of any other matters to be presented at the 2016 Annual Meeting other than those mentioned in this Proxy Statement and our accompanying Notice of Annual Meeting of Stockholders. If, however, any other matters properly come before the 2016 Annual Meeting, the persons named in the accompanying proxy will vote in accordance with their best judgment. 4 Proposals of Stockholders for 2017 Annual Meeting Stockholder proposals will be considered for inclusion in the Proxy Statement for the 2017 Annual Meeting in accordance with Rule 14a-8 under Securities Exchange Act of 1934, as amended (the “Exchange Act”), if they are received by the Company, on or before December 6, 2016 . Stockholder notice shall set forth as to each matter the stockholder proposes to bring before the annual meeting: (i)a brief description of the business desired to be brought before the annual meeting and the reasons for conducting such business at the annual meeting, (ii)the name and address, as they appear on our books, of the stockholder proposing such business, (iii)the class and number of shares of Nova LifeStyle, which are beneficially owned by the stockholder, (iv)any material interest of the stockholder in such business and (v)any other information that is required to be provided by the stockholder pursuant to Regulation 14A under the Exchange Act, in his capacity as a proponent to a stockholder proposal. A stockholder’s notice relating to nomination for directors shall set forth as to each person, if any, whom the stockholder proposes to nominate for election or re-election as a director: (i)the name, age, business address and residence address of such person, (ii)the principal occupation or employment of such person, (iii)the class and number of shares of Nova LifeStyle, which are beneficially owned by such person, (iv)a description of all arrangements or understandings between the stockholder and each nominee and any other person(s) (naming such person(s)) pursuant to which the nominations are to be made by the stockholder and (v)any other information relating to such person that is required to be disclosed in solicitations of proxies for election of directors, or is otherwise required, in each case pursuant to Regulation 14A under the Exchange Act (including without limitation such person’s written consent to being named in our Proxy Statement, if any, as a nominee and to serving as a director if elected). Proposals and notices of intention to present proposals at the 2017 Annual Meeting should be addressed to Thanh H. Lam, our President, located at 6565 E. Washington Blvd., Commerce, CA 90040. Voting Results of 2016 Annual Meeting Voting results will be published in a Current Report on Form 8-K issued by us within four (4) business days following the 2016 Annual Meeting. 5 PROPOSAL 1— ELECTION OF DIRECTORS Nominees Our Bylaws provide that the Board shall consist of not less than one (1) nor more than ten (10) directors. Vacancies on the Board may be filled only by persons elected by a majority of the remaining directors, although vacancies occurring as a result of removal of directors by the Company’s stockholders may only be filled by the stockholders. A director elected by the Board to fill a vacancy (including a vacancy created by an increase in the Board) will serve for the remainder of the one year term in which the vacancy occurred and until the director’s successor is elected and qualified. This includes vacancies created by an increase in the number of directors. Our Board currently consists of seven (7) members. All of our current directors will stand for re-election at the 2016 Annual Meeting. If elected as a director at the 2016 Annual Meeting, each of the nominees will serve a one-year term expiring at the 2017 Annual Meeting of Stockholders and until his successor has been duly elected and qualified.Biographical information regarding each of the nominees, as of March 21, 2016, is set forth below, including their ages, positions with Nova LifeStyle, recent employment and other directorships.No family relationships exist among any of our director nominees or executive officers. Each of the nominees has consented to serve as a director if elected.If any nominee should be unavailable to serve for any reason (which is not anticipated), the Board may designate a substitute nominee or nominees (in which event the persons named on the enclosed proxy card will vote the shares represented by all valid proxy cards for the election of such substitute nominee or nominees), allow the vacancies to remain open until a suitable candidate or candidates are located, or by resolution provide for a lesser number of directors. Executive Officers and Directors The persons who have been nominated for election at the annual meeting to serve on our Board of Directors are named in the table below. Proxies cannot be voted for a greater number of persons than the number of nominees named. Name Age Position ServedFrom Ya Ming Wong 48 Chief Executive Officer and Director June 2011 Yuen Ching Ho 56 Chief Financial Officer and Director May 2013 Thanh H. Lam 48 Chairperson, President and Director June 2011 Bin Liu (1) 45 Director (Independent) May 2015 Michael Viotto (1) 65 Director (Independent) May 2013 Chung Shing Yam 57 Director (Independent) May 2013 Peter Kam (1) 65 Director (Independent) May 2013 (1) Member or nominee, as applicable, of Audit Committee, Compensation Committee and Nominating and Corporate Governance Committee Biographical Information Ya Ming Wong was appointed our Chief Executive Officer on June 30, 2011 and a Member of our Board on June 30, 2011. Mr. Wong was one of the two founders of Nova Dongguan, our wholly owned subsidiary, and has served as its Chief Executive Officer since its inception in 2003. Mr. Wong has over 20 years of experience in the furniture industry. Mr. Wong has been appointed the vice-chairman of the Dongguan City Association of Enterprises with Foreign Investment (DGAEFI) since December 2008, the vice-chairman of the Dongguan Furniture Association (DGFA) since April 2003, and the director of The International Furniture and Decoration (Hong Kong) Association since January 2003. From 1991 to 2003, Mr. Wong served as the Chief Executive Officer of Navy Blue Inc., a Macao-based furniture company with manufacturing facilities in Dongguan, China. Prior to that time, from 1988 to 1991, Mr. Wong worked for C&E German Furniture Ltd., a Hong Kong-based furniture company with manufacturing facilities in Dongguan, China, as the design and production manager. Mr. Wong graduated from Hong Kong Tang Shiu Kin Victoria Technical School in 1988. Mr. Wong is the brother of Ah Wan Wong, our Vice President of Marketing. Mr. Wong brings extensive knowledge about business strategy and product development in the furniture industry in China and international markets and of our operations and long-term strategy to the Board. The Board believes that Mr. Wong’s vision, leadership and extensive knowledge about us and the furniture industry is essential to our future growth.Mr.Wong has been selected as a nominee for director because he is our Chief Executive Officer and has extensive knowledge of all facets of our Company and extensive experience in all aspects of our industry. 6 Yuen Ching Ho was appointed our Chief Financial Officer on June 30, 2011 and a Member of our Board on May 28, 2013. Mr. Ho was one of the two founders of Nova Dongguan, our wholly owned subsidiary and has served as its Chief Financial Officer since its inception in 2003. Mr. Ho also was responsible for the administration, finance and marketing of Nova Macao, our wholly owned subsidiary, since its inception in 2006. Mr. Ho has over 20 years of experience in the furniture industry. From 1991 to 2003, Mr. Ho served as the Chief Operating Officer of Navy Blue Inc., a Macao-based furniture company with manufacturing facilities in Dongguan, China. Prior to that time, from 1990 to 1991, Mr. Ho worked as the export administrative staff for C&E German Furniture Ltd., a Hong Kong-based furniture company with manufacturing facilities in Dongguan, China. Mr. Ho received a bachelor’s degree in Commerce from St. Mary’s University in 1984 and obtained his MBA from The Chinese University of Hong Kong in 1990.Mr. Ho has been selected as a nominee for director because he is our Chief Financial Officer, because he has extensive knowledge of financial accounting, corporate finance and all financial facets of our Company and because he has management experience prior to joining the Company. Thanh H. Lamwas appointed our President and a member of our Board on June 30, 2011, and was elected as Chairperson of the Board on June 4, 2013, following Ya Ming Wong's resignation as Chairman of the Board. Ms. Lam was a co-founder of the Diamond Sofa brand and previously was the Chief Executive Officer of Diamond Bar in Commerce, California, our wholly owned subsidiary acquired by the Company in August 2011. Ms. Lam has pioneered the Diamond Sofa brand since 1992 and, prior to our acquisition of the Diamond Sofa brand, was in charge of its product development and merchandising for the U.S. market and managed its national sales force and oversaw distribution. In 2005, Ms. Lam was featured in a Furniture Today “Fresh Faces” profile, one of the highest honors bestowed to exceptional and talented young entrepreneurs in the furniture industry. Ms. Lam received her Bachelor of Science degree in Business Administration and Finance from the California State University of Los Angeles. Ms. Lam brings to the Board 21 years of experience in developing a furniture brand and marketing to the U.S. furniture industry. The Board believes that Ms. Lam’s in-depth knowledge of the U.S. furniture market and knowledge of our business through her work with the Diamond Sofa brand will assist us in our future growth and expansion plans. Bin Liu was appointed a member of our Board on May 19, 2015. Mr. Liu has been the Chief Financial Officer of Kingold Jewelry Inc. – a NASDAQ listed company (“Kingold”) since April 2010. Mr. Liu’s duties at Kingold include full responsibility for all of Kingold’s public financial reporting requirements.Mr. Liu has extensive experience and knowledge with US GAAP and SOX. Under his management, Kingold has filed all annual and periodic reports in a timely manner. Mr. Liu also played a critical role in building and strengthening Kingold’s internal control system.Mr. Liu also has substantial responsibility and experience in dealing with investor relationships and capital markets.From July 2004 through March 2010, Mr. Liu served as a vice president of Citigroup’s Financial Institution Cards business where he had full financial responsibility of a $2 billion business. He has also played critical roles in the development of Citigroup’s franchise development in the US. From 1993 through 2002, Mr. Liu worked for China’s Ministry of Commerce (MOFCOM), promoting bilateral business and investment between the US and China. Mr. Liu graduated from the Kellogg School at Northwestern University with a Master of Business Administration in 2004 and also received his undergraduate degree from the Shanghai Institute of Foreign Trade.Mr. Liu has been selected as a nominee for director because he has extensive experience and knowledge of financial accounting and corporate finance for publicly traded companies as well as experience with regulatory agencies in China. Michael J. Viotto was appointed to the Board of Directors on May 28, 2013 and serves as Chairman of the Nominating and Corporate Governance Committee. He is currently functioning as an Independent Business Consultant specializing in Product Development, Business to Business Marketing and Finance.From 2009 to 2014 Mr. Viotto was President of MJV Financial Inc. and was appointed as exclusive agent for Coface North America, an internationally recognized leader in the Trade Finance Industry.During 2008 and 2009, Mr. Viotto served as Senior Wholesale Account Executive at Bank of America. From 2002 to 2008, he was a Senior Wholesale Account Executive for Washington Mutual, Inc. Mr. Viotto Received his Bachelor of Science Degree in Business Administration from California Polytechnic University in Pomona, California.Mr. Viotto has been selected as a nominee for director because he has extensive business experience, including with respect to business development and risk assessment, that we feel is invaluable to the Company. 7 Chung Shing Yam was appointed a member of our Board on May 28, 2013, and currently serves as the sole investor and developer of Kang Hu Village, a private housing estate located in the Dongguan area of the People’s Republic of China.Through Kang Hu Village, Mr. Yam also provides real estate agent and management services. Mr. Yam serves as a director of the Asian Knowledge Management Association, and is the Board Chairman of the Politic and Commerce Association, Dongguan City, Guangdong province, as well as the permanent Honorary President and Vice Chief Director of the Overseas Association in Dongguan.He is also the Deputy Chairman of the Dongguan City Association of Enterprises with Foreign Investment.Mr. Yam graduated from The Hong Kong Polytechnic University in 1981 with a major in Business and received his Master of Business Administration (MBA) from The Hong Kong Polytechnic University in 1987.Mr. Yam has been selected as a nominee for director because he has extensive business experience and relationships with the furniture industry and trade associations in China. Peter Kam was appointed a member of our Board on May 28, 2013,and is currently involved in various business ventures.From 1977 through the present, Mr. Kam has owned and served as the President of his dental practice, Peter M. Kam, D.D.S. Inc. From 1992 to the present, he has owned and served as President of Titan Properties, Inc.Since 2000, Mr. Kam has been the sole owner of his law practice, the Law Offices of Peter M. Kam.Since 2006, he has served as a director of Pacific Alliance Bank, and currently serves as Chairman of the Loan Committee. Mr. Kam is also a charter member and shareholder of Green Tree Inn, a hotel chain in China with over 400 hotels.Mr. Kam received his B.S. in Physics from the University of California Los Angeles (“UCLA”) in 1971 and his M.S. in physics from UCLA in 1973.Mr. Kam attended the UOP School of Dentistry, and received his DDS Degree in 1977.Mr. Kam was admitted to practice dentistry by the California Board of Dental Examiner in 1977.Mr. Kam later attended the Southwestern School of Law, and earned his JD degree in 1999, and was admitted to the California Bar in 2000.Mr. Kam has been selected as a nominee for director because of his extensive business, legal and leadership experience, including his experience as a bank director. All directors hold office until the next annual meeting of stockholders and until their successors have been duly elected and qualified. There are no membership qualifications for directors. There are no arrangements or understandings pursuant to which our directors are selected or nominated. THE BOARD RECOMMENDS THAT THE STOCKHOLDERS VOTE “FOR” THE ELECTION OF EACH OF THE DIRECTOR NOMINEES NAMED IN THIS PROXY STATEMENT. 8 PROPOSAL NO. 2 – RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM The Audit Committee, in accordance with its charter and authority delegated to it by the Board, has appointed Crowe Horwath (HK) CPA Limited to serve as our independent registered public accounting firm for the fiscal year ending December 31, 2016, and the Board has directed that such appointment be submitted to our stockholders for ratification at the 2016 Annual Meeting. Crowe Horwath (HK) CPA Limited is considered by our Audit Committee to be well qualified.Crowe Horwath (HK) CPA Limited has served as our independent registered public accounting firm since March 31, 2015. We are asking our stockholders to ratify the selection of Crowe Horwath (HK) CPA Limited as our independent registered public accountants. If the stockholders do not ratify the appointment of Crowe Horwath (HK) CPA Limited, the Audit Committee will reconsider the appointment. Even if the selection is ratified, the Audit Committee, in its discretion, may select a different independent registered public accounting firm at any time during the year if it determines that such a change would be in the best interests of the Company and its stockholders.At the time of mailing this Proxy Statement, the Company does not anticipate that any representative of Crowe Horwath (HK) CPA Limited will be present, either by phone or in person, at the 2016 Annual Meeting.Should a representative of Crowe Horwath (HK) CPA Limited be available and desire to make a statement either in person or by telephone at our 2016 Annual Meeting, they will have the opportunity to do so. THE BOARD, UPON THE RECOMMENDATION OF THE AUDIT COMMITTEE, RECOMMENDS THAT THE STOCKHOLDERS VOTE “FOR”THE APPROVAL AND RATIFICATION OF CROWE HORWATH (HK) CPA LIMITED AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR ENDING DECEMBER 31, 2016. PRINCIPAL ACCOUNTANT FEES AND SERVICES Audit and Non-Audit Fees The following table represents the aggregate fees from our former principal accountant, Marcum Bernstein & Pinchuk LLP for the years ended December 31, 2015 and 2014, respectively, and to our current principal accountant, Crowe Horwath (HK) CPA Limited, for 2015: Marcum Bernstein & Pinchuk LLP Crowe Horwath (HK) CPA Limited Audit fees $ $ $ Audit-related fees $
